Exhibit 10.26

EXECUTION VERSION

CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT
AND FIRST AMENDMENT TO Cash Diversion and Commitment Fee Guaranty

This CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO
COMMITMENT FEE GUARANTY, dated as of November 30, 2016 (this “Amendment”), is
entered into among the undersigned in connection with (a) that certain Credit
Agreement, dated as of January 15, 2016, among Sunrun Hera Portfolio 2015-A,
LLC, a Delaware limited liability company, as Borrower (the “Borrower”), the
financial institutions as Lenders from time to time party thereto (the
“Lenders”) and Investec Bank PLC, as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”) and as Issuing Bank (in such
capacity, the “Issuing Bank”), as amended by that certain First Amendment to
Credit Agreement and Collateral Agency Agreement, dated as of May 12, 2016, and
that certain Consent and Second Amendment to Credit Agreement, dated as of June
29, 2016 (as amended prior to the date hereof, the “Credit Agreement”, and as
amended by this Amendment, the “Amended Credit Agreement”) and (b) the Cash
Diversion and Commitment Fee Guaranty. Capitalized terms which are used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Amended Credit Agreement.

W I T N E S S E T H

WHEREAS, clause (x) of the definition of Eligible Project in Section 1.01 of the
Credit Agreement provides that a Project located in the State of Nevada may not
constitute an Eligible Project unless and until the Administrative Agent and
each Lender confirm in writing that Projects located in the State of Nevada may
constitute Eligible Projects; and

WHEREAS, the Borrower wishes to obtain, and the Administrative Agent and each of
the Lenders wishes to provide, such written consent confirming that Projects
located in the State of Nevada may constitute Eligible Projects; and

WHEREAS, the Borrower also wishes to obtain, and the Administrative Agent and
each Lender also wishes to provide, consent to acquire the [***] Fund as such
fund is identified by the Borrower in that certain Tax Equity Fund Certificate
No. 1, dated as of September 23, 2016, and delivered by the Borrower to the
Administrative Agent in accordance with Section 2.05(b)(i) of the Credit
Agreement (such acquisition, the “Acquisition”); and

WHEREAS, the Borrower also wishes to make, and the undersigned also wish to
agree to make, certain additional amendments to the Credit Agreement and the
Cash Diversion and Commitment Fee Guaranty as provided herein.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

I.Amendments to the Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Article IV below, the following amendments to the Credit
Agreement are hereby accepted and agreed by the parties hereto:

1.New Defined Terms:  The following new defined term is added to Section 1.01 of
the Credit Agreement (in proper alphanumeric order):

““[***] Opco”” means Sunrun [***] Owner [***], LLC, a Delaware limited liability
company.

‘“Nevada Grandfathered Project” means a Project located in the State of Nevada
that receives service pursuant to the NMR-G Net Energy Metering tariff rider as
set forth through the final order approved by the Public Utilities Commission of
Nevada on September 16, 2016 as published on September 21, 2016.’

2.Amendment to the Definition of Eligible Projects.  The definition of “Eligible
Project” in Section 1.01 of the Credit Agreement is hereby amended by replacing
the text in clause (x) with the following text:  “such Project is not located in
the State of Nevada unless such Project is a Nevada Grandfathered Project”.

3.Amendment of Section 7.19.  Section 7.19 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“Section 7.19. Battery Storage Approval. The Borrower shall not permit (a) [***]
Opco to purchase more than [***] Projects that include battery storage or
(b) [***] Opco to purchase more than [***] Projects that include battery
storage, in either case, until such time as, following the delivery by the
Borrower to the Administrative Agent of a report by the Independent Engineer
regarding battery storage, the Administrative Agent and the Required Lenders
agree that such Projects, which include battery storage, shall constitute
Eligible Projects hereunder (the “Battery Storage Approval”); provided, that,
the Borrower agrees that any Project owned or purchased by [***] Opco or [***]
Opco that includes battery storage shall not constitute an Eligible Project
until the Battery Storage Approval is obtained.

II.Amendment to the Cash Diversion and Commitment Fee Guaranty. Subject to the
satisfaction of the conditions set forth in Article IV below, clause (p) of the
definition of “Cash Diversion” in Section 1.01 of the Cash Diversion and
Commitment Fee Guaranty is hereby amended by replacing the text “the [***] Fund,
[***] Fund or [***] Fund” with the text “the [***] Fund, [***] Fund, [***] Fund
or the [***] Fund (as such fund is identified by the Borrower in that certain
Tax Equity Fund Certificate No. 1, dated as of September 23, 2016)”.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-2-

--------------------------------------------------------------------------------

 

III.Limited Consents.  At the request of the Borrower and subject to the
satisfaction of the conditions set forth in Article IV below, the Administrative
Agent and each of the Lenders hereby consents and agrees (the “Consents”) to (a)
the inclusion of Nevada Grandfathered Projects as “Eligible Projects”
(including, for the avoidance of doubt, for purposes of determining the
Portfolio Value and related Available Borrowing Base calculations) and (b) the
Acquisition, for which consent of the Administrative Agent and the Required
Lenders is required pursuant to Section 2.05(b)(iii) of the Credit Agreement.
The Consents granted pursuant to this Article III are limited precisely as
written and shall not extend to any other provision of the Credit Agreement or
the Amended Credit Agreement.  

IV.Conditions Precedent to Effectiveness.  The amendments contained in Articles
I and II and the Consents contained in Article III shall not be effective until
the date (such date, the “Amendment Effective Date”) that:

1.the Administrative Agent shall have received copies of this Amendment executed
by the Borrower and the Lenders, and acknowledged by the Administrative Agent;
and

2.the Borrower shall have paid all fees, costs and expenses of the
Administrative Agent and the Lenders incurred in connection with the execution
and delivery of this Amendment (including third-party fees and out-of-pocket
expenses of the Lenders’ counsel and other advisors or consultants retained by
the Administrative Agent).

V.Representations and Warranties. The Borrower represents and warrants to each
Agent and each Lender Party that the following statements are true, correct and
complete in all respects as of the Amendment Effective Date:

1.Power and Authority; Authorization.  The Borrower has all requisite power and
authority to execute, deliver and perform its obligations under this Amendment
and the Borrower has all requisite power and authority to perform its
obligations under the Amended Credit Agreement.  The Borrower has duly
authorized, executed and delivered this Amendment.

2.Enforceability.  Each of this Amendment and the Amended Credit Agreement is a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except to the extent that enforceability
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights, (ii) the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law) or
(iii) implied covenants of good faith and fair dealing.

3.Credit Agreement Representations and Warranties. Each of the representations
and warranties set forth in the Credit Agreement is true and correct in all
respects both before and after giving effect to this Amendment, except to the
extent that any such representation and warranty relates solely to any earlier
date, in which case such representation and warranty is true and correct in all
respects as of such earlier date.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-3-

--------------------------------------------------------------------------------

 

4.Defaults. No event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby as of the date hereof,
that would constitute an Event of Default or a Default.

VI.Limited Amendment.  Except as expressly set forth herein, this Amendment
shall not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the other Secured
Parties under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, and the
Borrower acknowledges and agrees that each of the Loan Documents to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.  From
and after the Amendment Effective Date, all references to the Credit Agreement
in any Loan Document shall, unless expressly provided otherwise, refer to the
Amended Credit Agreement.

VII.Miscellaneous.

1.Counterparts.  This Amendment may be executed in one or more duplicate
counterparts and by facsimile or other electronic delivery and by different
parties on different counterparts, each of which shall constitute an original,
but all of which shall constitute a single document and when signed by all of
the parties listed below shall constitute a single binding document.

2.Severability.  In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

3.Governing Law, etc..  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK.  The provisions in Sections 12.08(b)
through (d) and Section 12.09 of the Amended Credit Agreement shall apply,
mutatis mutandis, to this Amendment and the parties hereto.

4.Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes of the Amended Credit Agreement and each other Loan Document.

5.Headings.  Paragraph headings have been inserted in this Amendment as a matter
of convenience for reference only and it is agreed that such paragraph headings
are not a part of this Amendment and shall not be used in the interpretation of
any provision of this Amendment.

6.Execution of Documents.  The undersigned Lenders hereby authorize and instruct
the Administrative Agent to execute and deliver this Amendment.  

[Signature Pages Follow]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

SUNRUN HERA PORTFOLIO 2015-A, LLC,
as Borrower

 

By:

Sunrun Hera Portfolio 2015-B, LLC

Its:

Sole Member

 

By:

Sunrun Hera Holdco 2015, LLC

Its:

Sole Member

 

 

By:

Sunrun Inc.

Its:

Sole Member

 

 

By:

/s/ Robert Komin, Jr.

Name:

Robert Komin, Jr.

Title:

Chief Financial Officer

 

 

SUNRUN Inc.,
as Guarantor

 

 

By:

/s/ Robert Komin, Jr.

Name:

Robert Komin, Jr.

Title:

Chief Financial Officer

 






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]

--------------------------------------------------------------------------------

 

INVESTEC BANK PLC,

as Administrative Agent

 

By:

/s/ Andrew Nosworthy

 

Name: Andrew Nosworthy

 

Title: Authorized Signatory

 

 

By:

/s/ Olivier Fricot

 

Name: Olivier Fricot

 

Title: Authorized Signatory

 






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]

--------------------------------------------------------------------------------

 

INVESTEC BANK PLC,

as Issuing Bank

 

By:

/s/ Andrew Nosworthy

 

Name: Andrew Nosworthy

 

Title: Authorized Signatory

 

 

By:

/s/ Olivier Fricot

 

Name: Olivier Fricot

 

Title: Authorized Signatory

 






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]

--------------------------------------------------------------------------------

 

INVESTEC BANK PLC,

as Lender

 

By:

/s/ Andrew Nosworthy

 

Name: Andrew Nosworthy

 

Title: Authorized Signatory

 

 

By:

/s/ Olivier Fricot

 

Name: Olivier Fricot

 

Title: Authorized Signatory

 






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

 

By:

/s/ Lisa A. Ryder

 

Name: Lisa A. Ryder

 

Title: Senior Vice President

 






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]

--------------------------------------------------------------------------------

 

SUNTRUST BANK,

as Lender

 

By:

/s/ Nina Johnson

 

Name: Nina Johnson

 

Title: Director

 






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK,

as Lender

 

By:

/s/ Sayoji Goli

 

Name: Sayoji Goli

 

Title: Vice President

 

 

 



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Lender

 

By:

/s/ Duncan Caird

 

Name: Duncan Caird

 

Title: Managing Director

 

 

 



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]

--------------------------------------------------------------------------------

 

ING Capital LLC,

as Lender

 

By:

/s/ Erwin Thomet

 

Name: Erwin Thomet

 

Title: Managing Director

 

 

By:

/s/ Thomas Cantello

 

Name: Thomas Cantello

 

Title: Director

 






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]

--------------------------------------------------------------------------------

 

SUNRUN GAIA PORTFOLIO 2016-A, LLC,
as Lender

 

By:

Sunrun Gaia Holdco 2016, LLC

Its:

Sole Member

 

 

By:

Sunrun Inc.

Its:

Sole Member

 

 

By:

/s/ Bob Komin

Name:

Bob Komin

Title:

CFO

 






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]

--------------------------------------------------------------------------------

 

Migdal Makefet Pension and Provident Funds Ltd.,

as Lender

 

By:

/s/ Asaf Shoham

 

Name: Asaf Shoham

 

Title: CIO

 

 

By:

/s/ Ruth Levy

 

Name: Ruth Levy

 

Title: Head of Credit

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Consent & Third Amendment (AF Credit Agreement)]